DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final rejection on the merits of this application. Claims 1-8, 10-19, and 21-24 are rejected and currently pending, as discussed below.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered.
Applicant’s amendments with respect to the objections of Claims 2, 10-11, 13, and 21-22 are acknowledged. The objections to the claims are hereby withdrawn.
Applicant’s arguments with respect to the rejections of Claims 1-8, 10-19, and 21-24 under 35 U.S.C. § 101 have been fully considered and are persuasive. The 35 U.S.C. 101 rejections to the claims are hereby withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-8, 10-19, and 21-24 under 35 U.S.C. § 103 have been fully considered and are not persuasive.
Regarding Claim 1, Examiner notes that Mason teaches using braking and acceleration, and using the speed limit of the vehicle to calculate an optimal route separately (see rejections below). In the interview conducted 07/06/2022, Examiner noted that Mason remains silent on calculating the optimal route in view of braking and acceleration resulting from the speed limit of the road segment. As claimed, the limitation of “calculating the optimal route… based on… dynamic operating characteristics comprising braking and acceleration of each electric vehicle of the fleet”, in the context of Claim 1, under broadest reasonable interpretation, comprises a route planning method that separately looks at the braking and acceleration of each vehicle, and the speed limits for each road segment. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Claim 12, Examiner notes that Mason and Kozak in combination disclose the argued limitation. While Kozak does not teach the two directions comprising uphill and downhill travel, Mason teaches minimizing the total energy consumed by each electric vehicle of the fleet to travel a total length of each of the plurality of route segments in uphill travel and downhill travel. When viewed in combination with Kozak, and the other references relied upon, all of the limitations of Claim 12 are taught.
Applicant’s arguments regarding Claim 23 are not found persuasive for similar reasons as those discussed above for Claims 1 and 12.

Claim Objections
Claims 3 and 14 are objected to because of the following informalities:  They contain the limitation “determining the road characteristics…”, which refers back to the limitation “road characteristics” in Claims 1 and 12. Since the limitations in Claims 1 and 12 have been deleted, the limitation in Claim 3 should be amended to “determining road characteristics…” in order to avoid a potential 35 U.S.C. 112(b) rejection on antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110238457 A1, filed 11/24/2010, hereinafter "Mason", in view of US 20150039223 A1, filed 02/28/12, hereinafter "Ikeuchi", and CN105675002A, published 06/15/2016, hereinafter “Zhao”, and US 20040243305 A1, filed 06/14/2004, hereinafter “Kozak”.

Regarding Claim 1, Mason is directed to a vehicle management system and associated method which considers energy consumption when selecting routes for fleet vehicles. Mason teaches:
A method of route planning (figure 3, method 300) for a fleet of electric vehicles (see at least [0028], wherein the route planning is used for a fleet of vehicles including electric and hybrid vehicles), the method comprising: 
obtaining, by a computing device, waypoint data indicating a plurality of waypoint locations for each electric vehicle of the fleet; (see at least [0046] and figure 3, step 305, wherein waypoint data is received, and [0034], wherein the waypoint data includes locations for the vehicle to visit on the route. Additionally, see at least [0100]-[0102] and figure 8, wherein waypoint data is received for each vehicle for a fleet. Vehicle V1 has waypoints S2, S3, S4, S5, S7, and S10, and vehicle V2 has waypoints S1, S6, S8, S9 and S11)
calculating, by the computing device, an optimal route for each electric vehicle of the fleet (see at least [0050]-[0052] and figure 3, blocks 315-320, wherein each road segment is evaluated based on a number of factors and the optimal route through all the waypoints is calculated for the electric vehicle. Additionally, see at least [0100]-[0101] and figure 8, wherein the optimal route calculation is performed for each vehicle of the fleet)
wherein calculating the optimal route includes minimizing a total energy consumed by each electric vehicle of the fleet to travel a total length of each of the plurality of route segments(see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV. Additionally, see at least [0102]-[0103] and figure 8, wherein the energy for each electric vehicle in the fleet is minimized)
based on 
dynamic operating characteristics of the electric vehicle, comprising braking and acceleration of each electric vehicle of the fleet and (see at least [0071], wherein the braking and acceleration of a vehicle is used to minimize the total energy in view of elevation changes, and see at least [0079], wherein the braking and acceleration of a vehicle is used to minimize the total energy in view of stop signs, yield signs, and traffic lights, and see at least [0103], wherein an optimal route is calculated for each electric vehicle of the fleet in view of the regenerative braking characteristics of the vehicle)
a speed limit of each of the plurality of route segments (see at least [0050] and [0053] wherein the determined factors (speed limit and road characteristics) for each road segment are used in an energy use cost function in order to determine the energy consumed while traveling the distance of the route)
presenting, by the computing device, the calculated optimal route to each electric vehicle of the fleet to navigate to each of the plurality of waypoint locations; (see at least [0055], figure 3, step 325, and figure 10, wherein the calculated optimal route is presented to the electric vehicle for the driver to follow, and see at least [0100]-[0101] and figure 8, wherein each vehicle of the fleet receives a calculated optimal route)
determining, by the computing device, whether or not real-time changes have occurred in conditions associated with each of the plurality of route segments during operations of each electric vehicle of the fleet; (see at least [0107]-[0110] and figure 9, block 905, wherein real-time information is used to determine whether or not changes have occurred in each portion of the route during vehicle driving for each vehicle of the fleet)
and in response to determining that real-time changes have occurred in the conditions associated with each of the plurality of route segments, recalculating, by the computing device, the optimal route for each electric vehicle of the fleet based on the real-time changes that have occurred in the conditions associated with each of the plurality of route segments (see at least [0110]-[0111] and figure 9, steps 910-920, wherein in response to the detected changes in step 905, the optimal route for each vehicle of the fleet is recalculated and a new optimal route is selected based on the real-time change information)
and presenting, by the computing device, the recalculated optimal route to each electric vehicle of the fleet to navigate to each of the plurality of waypoint locations. (see at least [0110]-[0111] and figure 9, step 920, wherein the recalculated optimal route is presented to the driver of the electric vehicle to navigate to the waypoints for each vehicle of the fleet)
Mason remains silent on: 
generating, by the computing device, a plurality of route segments to connect each of the plurality of waypoint locations on a map. (However, Mason teaches modeling a plurality of route segments to connect each of the plurality of waypoint locations on a map (see at least [0046] and [0049] and figure 4, wherein the received waypoints are modeled as a graph with route segments, or graph edges, connecting each of the waypoint locations)
wherein calculating the optimal route includes minimizing a total energy consumed by the electric vehicle to travel a total length of each of the plurality of route segments in both directions 
and analyzing a prioritization associated with each of the plurality of waypoint locations to connect the plurality of waypoints together
Ikeuchi is directed to a navigation device and a server device that are able to calculate an optimal route for a user. Ikeuchi teaches:
generating, by the computing device, a plurality of route segments to connect each of the plurality of waypoint locations on a map; (see at least [0059]-[0061], wherein the route sections connecting each via point, or waypoint, selected are generated)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the waypoint data, route segment modeling, optimal route calculation, route condition monitoring, and optimal route recalculation of Mason with the route segment generation of Ikeuchi. It would have been obvious to modify because doing so allows a route planning system to generate an optimal route for a driver through selected waypoints that reflects the user’s intention and allows for the addition of new waypoints without modifying the order of the existing waypoints, as recognized by Ikeuchi (see at least [0006]-[0008]).
Zhao is directed to a method and system that routes a vehicle to multiple waypoints in a route, in which the waypoints each have a different priority. Zhao teaches:
and analyzing a prioritization associated with each of the plurality of waypoint locations to connect the plurality of waypoints together (see at least [0097], wherein a priority weight coefficient is assigned to each waypoint in a route, and [0119], wherein after the priority weight is assigned to each waypoint, an optimal route is calculated to connect each waypoint in view of the analysis of the prioritization)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason and Ikeuchi with the waypoint location prioritization of Zhao. It would have been obvious to modify because doing so allows users of a multi-waypoint routing method can easily find the optimal route while taking into consideration the priority of each location, as recognized by Zhao (see at least [0009]-[0011]). For example, food delivery drivers can efficiently deliver to multiple locations while taking prioritizing customers who tip better, customers with a higher membership level, or customers who ordered certain time-sensitive dishes.
Kozak teaches:
minimizing a total route cost for each route segment in both directions (see at least [0033], wherein the cost for each route is separately calculated for both directions on each road segment that allows travel in both directions)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason, Ikeuchi, and Zhao with Kozak’s teaching of determining an optimal route for route segments in both directions. It would have been obvious to modify because doing so allows for the computation of an optimal route that takes into account delays such as accidents, weather conditions, and railroad train crossings, as recognized by Kozak (see at least [0004]-[0005]).

Regarding Claim 2, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 1 as discussed above, and Mason additionally teaches:
wherein minimizing the total energy consumed by the electric vehicle to travel the plurality of route segments is further based on completing a visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and [0054], wherein the threshold is a time period (one day) in which all the waypoints (delivery locations) must be visited within)

Regarding Claim 3, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 2 as discussed above, and Mason additionally teaches:
wherein minimizing the total energy further includes: 
determining the dynamic operating characteristics; (see at least [0035], wherein vehicle characteristics module determines operating characteristics of the electric vehicle, including dynamic characteristics such as remaining battery range)
determining the speed limit for each of the plurality of route segments; (see at least [0050], wherein each route segment’s speed limit is determined)
determining the road characteristics of each of the plurality of route segments. (see at least [0050], wherein the terrain, elevation, stop time, turn information, and estimated stop or idling time is determined for each route segment)

Regarding Claim 4, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 3 as discussed above, and Mason additionally teaches:
wherein minimizing the total energy is further based on the conditions associated with each of the plurality of route segments, (see at least [0050], wherein the conditions of each route segment are factored into the total energy use cost determination and optimal route calculation)
the conditions including one or more of a road condition, a traffic condition, and a weather condition. (see at least [0050], wherein the conditions used to determine energy use include road conditions, traffic, traffic information, and weather information)

Regarding Claim 5, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 4 as discussed above, and Mason additionally teaches:
wherein the speed limit of each of the plurality of route segments is based on a marked speed limit or an effective speed limit due to one or more of the road condition and the traffic condition. (see at least [0115], wherein the speed limit used in the energy consumed is the posted, or marked speed limit, but can be modified due to the steepness of the route segment)

Regarding Claim 6, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 3 as discussed above, and Mason additionally teaches:
wherein minimizing the total energy is further based on a state of each electric vehicle of the fleet. (see at least [0078], wherein the available charge state of the electric vehicle is also factored into the total energy use cost, and see at least [0104], wherein the charge state of each electric vehicle of the fleet is considered)

Regarding Claim 7, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 1 as discussed above, and Mason additionally remains silent on:
wherein generating the plurality of route segments to connect each of the plurality of waypoint locations on the map is based on the prioritization associated with each of the plurality of waypoint locations.
Zhao teaches:
wherein generating the plurality of route segments to connect each of the plurality of waypoint locations on the map is based on the prioritization associated with each of the plurality of waypoint locations. (see at least [0097], wherein a priority weight coefficient is assigned to each waypoint in a route, and [0119] and figures 1-5, wherein after the priority weight is assigned to each waypoint, an optimal route is calculated to visit each waypoint in view of the prioritization)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason, Ikeuchi, Zhao, and Kozak with the waypoint location prioritization of Zhao. It would have been obvious to modify because doing so allows users of a multi-waypoint routing method can easily find the optimal route while taking into consideration the priority of each location, as recognized by Zhao (see at least [0009]-[0011]). For example, food delivery drivers can efficiently deliver to multiple locations while taking prioritizing customers who tip better, customers with a higher membership level, or customers who ordered certain time-sensitive dishes.

Regarding Claim 8, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 1 as discussed above, and Mason additionally teaches:
 wherein recalculating the optimal route is further in response to a reprioritization associated with each of the plurality of waypoint locations. (see at least [0109], wherein recalculating the route is in response to a waypoint’s priority changing, i.e. if a delivery stop newly requires mandatory delivery by a specific time)

Regarding Claim 12, Mason teaches: 
A computing device comprising: (see at least figure 2)
a processor; and a memory including instructions that, when executed by the processor, cause the processor to: (see at least [0124])
obtain waypoint data indicating a plurality of waypoint locations for a fleet of electric vehicles; (see at least [0046] and figure 3, step 305, wherein waypoint data is received, and [0034], wherein the waypoint data includes locations for the vehicle to visit on the route. Additionally, see at least [0100]-[0102] and figure 8, wherein waypoint data is received for each vehicle for a fleet. Vehicle V1 has waypoints S2, S3, S4, S5, S7, and S10, and vehicle V2 has waypoints S1, S6, S8, S9 and S11)
calculate an optimal route for each electric vehicle of the fleet (see at least [0050]-[0052] and figure 3, blocks 315-320, wherein each road segment is evaluated based on a number of factors and the optimal route through all the waypoints is calculated for the electric vehicle. Additionally, see at least [0100]-[0101] and figure 8, wherein the optimal route calculation is performed for each vehicle of the fleet)
wherein calculating the optimal route includes minimizing a total energy consumed by each electric vehicle of the fleet to travel a total length of each of the plurality of route segments(see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV. Additionally, see at least [0102]-[0103] and figure 8, wherein the energy for each electric vehicle in the fleet is minimized)
the two directions including: a first direction comprising uphill travel, and a second direction opposite the first direction comprising downhill travel; (see at least figure 6 and [0068]-[0069], wherein both uphill directions of travel and downhill directions of travel are factored into the total energy minimization)
present the calculated optimal route to each electric vehicle of the fleet to navigate to each of the plurality of waypoint locations; (see at least [0055], figure 3, step 325, and figure 10, wherein the calculated optimal route is presented to the electric vehicle for the driver to follow, and see at least [0100]-[0101] and figure 8, wherein each vehicle of the fleet receives a calculated optimal route)
determine whether real-time changes have occurred in conditions associated with each of the plurality of route segments during operations of each electric vehicle of the fleet; (see at least [0107]-[0110] and figure 9, block 905, wherein real-time information is used to determine whether or not changes have occurred in each portion of the route during vehicle driving for each vehicle of the fleet)
and in response to determining that real-time changes have occurred in the conditions associated with each of the plurality of route segments, recalculate the optimal route for each electric vehicle of the fleet based on the real-time changes that have occurred in the conditions associated with each of the plurality of route segments (see at least [0110]-[0111] and figure 9, steps 910-920, wherein in response to the detected changes in step 905, the optimal route for each vehicle of the fleet is recalculated and a new optimal route is selected based on the real-time change information)
and present the recalculated optimal route to each electric vehicle of the fleet to navigate to each of the plurality of waypoint locations. (see at least [0055], figure 3, step 325, and figure 10, wherein the calculated optimal route is presented to the electric vehicle for the driver to follow, and see at least [0100]-[0101] and figure 8, wherein each vehicle of the fleet receives a calculated optimal route)
Mason remains silent on: 
generate a plurality of route segments to connect each of the plurality of waypoint locations on a map. (However, Mason teaches modeling a plurality of route segments to connect each of the plurality of waypoint locations on a map (see at least [0046] and [0049] and figure 4, wherein the received waypoints are modeled as a graph with route segments, or graph edges, connecting each of the waypoint locations)
wherein calculating the optimal route includes minimizing a total energy consumed by the electric vehicle to travel a total length of each of the plurality of route segments in two directions, 
and analyzing a prioritization associated with each of the plurality of waypoint locations to connect the plurality of waypoints together
Ikeuchi is directed to a navigation device and a server device that are able to calculate an optimal route for a user. Ikeuchi teaches:
generate a plurality of route segments to connect each of the plurality of waypoint locations on a map. (see at least [0059]-[0061], wherein the route sections connecting each via point, or waypoint, selected are generated)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the waypoint data, route segment modeling, optimal route calculation, route condition monitoring, and optimal route recalculation of Mason with the route segment generation of Ikeuchi. It would have been obvious to modify because doing so allows a route planning system to generate an optimal route for a driver through selected waypoints that reflects the user’s intention and allows for the addition of new waypoints without modifying the order of the existing waypoints, as recognized by Ikeuchi (see at least [0006]-[0008]).
Zhao is directed to a method and system that routes a vehicle to multiple waypoints in a route, in which the waypoints each have a different priority. Zhao teaches:
and analyzing a prioritization associated with each of the plurality of waypoint locations to connect the plurality of waypoints together (see at least [0097], wherein a priority weight coefficient is assigned to each waypoint in a route, and [0119], wherein after the priority weight is assigned to each waypoint, an optimal route is calculated to connect each waypoint in view of the analysis of the prioritization)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device of Mason and Ikeuchi with the waypoint location prioritization of Zhao. It would have been obvious to modify because doing so allows users of a multi-waypoint routing method can easily find the optimal route while taking into consideration the priority of each location, as recognized by Zhao (see at least [0009]-[0011]). For example, food delivery drivers can efficiently deliver to multiple locations while taking prioritizing customers who tip better, customers with a higher membership level, or customers who ordered certain time-sensitive dishes.
Kozak teaches:
minimizing a total route cost for each route segment in both directions (see at least [0033], wherein the cost for each route is separately calculated for both directions on each road segment that allows travel in both directions)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device of Mason, Ikeuchi, and Zhao with Kozak’s teaching of determining an optimal route for route segments in both directions. It would have been obvious to modify because doing so allows for the computation of an optimal route that takes into account delays such as accidents, weather conditions, and railroad train crossings, as recognized by Kozak (see at least [0004]-[0005]).

Regarding Claim 13, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 12 as discussed above, and Mason additionally teaches:
wherein the instructions that cause the processor to minimize the total energy further comprise instructions that cause the processor to minimize the total energy based on completing a visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and [0054], wherein the threshold is a time period (one day) in which all the waypoints (delivery locations) must be visited within)

Regarding Claim 14, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 13 as discussed above, and Mason additionally teaches:
wherein the instructions that cause the processor to minimize the total energy further comprise instructions that cause the processor to:
determine dynamic operating characteristics of each electric vehicle of the fleet; (see at least [0035], wherein vehicle characteristics module determines operating characteristics of the electric vehicle, including dynamic characteristics such as remaining battery range, and see at least [0103], wherein the characteristics are determined for each vehicle of the fleet)
determine the speed limit for each of the plurality of route segments; (see at least [0050], wherein each route segment’s speed limit is determined)
determine the road characteristics of each of the plurality of route segments. (see at least [0050], wherein the terrain, elevation, stop time, turn information, and estimated stop or idling time is determined for each route segment)

Regarding Claim 15, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 14 as discussed above, and Mason additionally teaches:
wherein the instructions that cause the processor to minimize the total energy further comprise instructions that cause the processor to minimize the total energy based on the conditions associated with each of the plurality of route segments, (see at least [0050], wherein the conditions of each route segment are factored into the total energy use cost determination and optimal route calculation)
the conditions including one or more of a road condition, a traffic condition, and a weather condition. (see at least [0050], wherein the conditions used to determine energy use include road conditions, traffic, traffic information, and weather information)

Regarding Claim 16, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 15 as discussed above, and Mason additionally teaches:
wherein the speed limit for each of the plurality of route segments is based on a marked speed limit or an effective speed limit due to one or more of the road condition and the traffic condition. (see at least [0115], wherein the speed limit used in the energy consumed is the posted, or marked speed limit, but can be modified due to the steepness of the route segment)

Regarding Claim 17, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 14 as discussed above, and Mason additionally teaches:
wherein the instructions that cause the processor to minimize the total energy further comprise instructions that cause the processor to minimize the total energy based on a state of each electric vehicle of the fleet. (see at least [0078], wherein the available charge state of the electric vehicle is also factored into the total energy use cost, and see at least [0104], wherein the charge state of each electric vehicle of the fleet is considered)

Regarding Claim 18, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 12 as discussed above, and Mason remains silent on: 
wherein the instructions that cause the processor to generate the plurality of route segments to connect each of the plurality of waypoint locations on the map further comprise instructions that cause the processor to generate the plurality of route segments based on the prioritization associated with each of the plurality of waypoint locations.
Zhao teaches:
wherein the instructions that cause the processor to generate the plurality of route segments to connect each of the plurality of waypoint locations on the map further comprise instructions that cause the processor to generate the plurality of route segments based on the prioritization associated with each of the plurality of waypoint locations. (see at least [0097], wherein a priority weight coefficient is assigned to each waypoint in a route, and [0119] and figures 1-5, wherein after the priority weight is assigned to each waypoint, an optimal route is calculated to visit each waypoint in view of the prioritization)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the computing device of Mason, Ikeuchi, Zhao, and Kozak with the waypoint location prioritization of Zhao. It would have been obvious to modify because doing so allows users of a multi-waypoint routing method can easily find the optimal route while taking into consideration the priority of each location, as recognized by Zhao (see at least [0009]-[0011]). For example, food delivery drivers can efficiently deliver to multiple locations while taking prioritizing customers who tip better, customers with a higher membership level, or customers who ordered certain time-sensitive dishes.

Regarding Claim 19, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 12 as discussed above, and Mason additionally teaches:
 wherein the instructions that cause the processor to recalculate the optimal route further comprise instructions that cause the processor to recalculate the optimal route in response to a reprioritization associated with each of the plurality of waypoint locations. (see at least [0109], wherein recalculating the route is in response to a waypoint’s priority changing, i.e. if a delivery stop newly requires mandatory delivery by a specific time)

Regarding Claim 23, Mason teaches:
A method of route planning (figure 3, method 300)  for a fleet of electric vehicles (see at least [0028], wherein the route planning is used for a fleet of vehicles including electric and hybrid vehicles), the method comprising: 
obtaining, by a computing device, waypoint data indicating a plurality of waypoint locations for each electric vehicle of the fleet: (see at least [0046] and figure 3, step 305, wherein waypoint data is received, and [0034], wherein the waypoint data includes locations for the vehicle to visit on the route. Additionally, see at least [0100]-[0102] and figure 8, wherein waypoint data is received for each vehicle for a fleet. Vehicle V1 has waypoints S2, S3, S4, S5, S7, and S10, and vehicle V2 has waypoints S1, S6, S8, S9 and S11)
calculating, by the computing device, an optimal route for each electric vehicle of the fleet, (see at least [0050]-[0052] and figure 3, blocks 315-320, wherein each road segment is evaluated based on a number of factors and the optimal route through all the waypoints is calculated for the electric vehicle. Additionally, see at least [0100]-[0101] and figure 8, wherein the optimal route calculation is performed for each vehicle of the fleet)
wherein calculating the optimal route includes minimizing a total energy consumed by each electric vehicle of the fleet to travel a total length of each of the plurality of route segments (see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV. Additionally, see at least [0102]-[0103] and figure 8, wherein the energy for each electric vehicle in the fleet is minimized) 
based on 
dynamic operating characteristics comprising braking and acceleration of each electric vehicle of the fleet, (see at least [0071], wherein the braking and acceleration of a vehicle is used to minimize the total energy in view of elevation changes, and see at least [0079], wherein the braking and acceleration of a vehicle is used to minimize the total energy in view of stop signs, yield signs, and traffic lights, and see at least [0103], wherein an optimal route is calculated for each electric vehicle of the fleet in view of the regenerative braking characteristics of the vehicle)
a speed limit of each of the plurality of route segments, and (see at least [0050] and [0053] wherein the determined factors (speed limit and road characteristics) for each road segment are used in an energy use cost function in order to determine the energy consumed while traveling the distance of the route)
road characteristics of each of the plurality of route segments, the road characteristics comprising uphill travel and downhill travel; (see at least [0050] and [0053] wherein the determined factors (speed limit and road characteristics) for each road segment are used in an energy use cost function in order to determine the energy consumed while traveling the distance of the route)
wherein the calculating the optimal route further includes executing an algorithm selected from the group consisting of a genetic algorithm, simulated annealing algorithm, breadth-first algorithm, depth-first algorithm, best-first algorithmic, Traveling Salesman-related algorithm, and linear programming algorithm; (see at least [0039], wherein calculating the optimal route uses breadth-first algorithms, depth-first algorithms, best-first algorithms, Djikstra's algorithm, the Hungarian (Munkres) algorithm, the A* algorithm, Traveling Salesman-related algorithms, and linear programming algorithms)
presenting, by the computing device, the calculated optimal route to each electric vehicle of the fleet to navigate to each of the plurality of waypoint locations; (see at least [0055], figure 3, step 325, and figure 10, wherein the calculated optimal route is presented to the electric vehicle for the driver to follow, and see at least [0100]-[0101] and figure 8, wherein each vehicle of the fleet receives a calculated optimal route)
determining, by the computing device, whether real-time changes have occurred in conditions associated with each of the plurality of route segments during operations of each electric vehicle of the fleet; (see at least [0107]-[0110] and figure 9, block 905, wherein real-time information is used to determine whether or not changes have occurred in each portion of the route during vehicle driving for each vehicle of the fleet)
in response to determining that real-time changes have occurred in the conditions associated with each of the plurality of route segments, recalculating, by the computing device, the optimal route for each electric vehicle of the fleet based on the real-time changes that have occurred in the conditions associated with each of the plurality of route segments; and (see at least [0110]-[0111] and figure 9, steps 910-920, wherein in response to the detected changes in step 905, the optimal route for each vehicle of the fleet is recalculated and a new optimal route is selected based on the real-time change information)
presenting, by the computing device, the recalculated optimal route to each electric vehicle of the fleet to navigate to each of the plurality of waypoint locations. (see at least [0110]-[0111] and figure 9, step 920, wherein the recalculated optimal route is presented to the driver of the electric vehicle to navigate to the waypoints for each vehicle of the fleet)
Mason remains silent on: 
generating, by the computing device, a plurality of route segments to connect each of the plurality of waypoint locations on a map; (However, Mason teaches modeling a plurality of route segments to connect each of the plurality of waypoint locations on a map (see at least [0046] and [0049] and figure 4, wherein the received waypoints are modeled as a graph with route segments, or graph edges, connecting each of the waypoint locations)
wherein calculating the optimal route includes minimizing a total energy consumed by the electric vehicle to travel a total length of each of the plurality of route segments in both directions 
and analyzing a prioritization associated with each of the plurality of waypoint locations to connect the plurality of waypoints together
Ikeuchi is directed to a navigation device and a server device that are able to calculate an optimal route for a user. Ikeuchi teaches:
generating, by the computing device, a plurality of route segments to connect each of the plurality of waypoint locations on a map; (see at least [0059]-[0061], wherein the route sections connecting each via point, or waypoint, selected are generated)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the waypoint data, route segment modeling, optimal route calculation, route condition monitoring, and optimal route recalculation of Mason with the route segment generation of Ikeuchi. It would have been obvious to modify because doing so allows a route planning system to generate an optimal route for a driver through selected waypoints that reflects the user’s intention and allows for the addition of new waypoints without modifying the order of the existing waypoints, as recognized by Ikeuchi (see at least [0006]-[0008]).
Zhao is directed to a method and system that routes a vehicle to multiple waypoints in a route, in which the waypoints each have a different priority. Zhao teaches:
and analyzing a prioritization associated with each of the plurality of waypoint locations to connect the plurality of waypoints together (see at least [0097], wherein a priority weight coefficient is assigned to each waypoint in a route, and [0119], wherein after the priority weight is assigned to each waypoint, an optimal route is calculated to connect each waypoint in view of the analysis of the prioritization)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason and Ikeuchi with the waypoint location prioritization of Zhao. It would have been obvious to modify because doing so allows users of a multi-waypoint routing method can easily find the optimal route while taking into consideration the priority of each location, as recognized by Zhao (see at least [0009]-[0011]). For example, food delivery drivers can efficiently deliver to multiple locations while taking prioritizing customers who tip better, customers with a higher membership level, or customers who ordered certain time-sensitive dishes.
Kozak teaches:
minimizing a total route cost for each route segment in both directions (see at least [0033], wherein the cost for each route is separately calculated for both directions on each road segment that allows travel in both directions)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason, Ikeuchi, and Zhao with Kozak’s teaching of determining an optimal route for route segments in both directions. It would have been obvious to modify because doing so allows for the computation of an optimal route that takes into account delays such as accidents, weather conditions, and railroad train crossings, as recognized by Kozak (see at least [0004]-[0005]).

Regarding Claim 24, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 23 as discussed above, and Mason additionally teaches:
wherein minimizing the total energy is further based on completing a visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and [0054], wherein the threshold is a time period (one day) in which all the waypoints (delivery locations) must be visited within)

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Mason, Ikeuchi, Zhao, and Kozak in combination as applied to claims 1 and 12 above, and further in view of US 20200284599 A1, filed 03/07/2019, hereinafter "Cyr".

Regarding Claim 10, Mason, Ikeuchi, Zhao, and Kozak in combination disclose all of the limitations of Claim 1 as discussed above, and Mason additionally teaches:
generating the map to display the plurality of waypoint locations using the waypoint data and map data, (see at least [0113] and figure 10, wherein the map displays the intermediate stops, or waypoints on a street map generated from map data)
the map data is for each electric vehicle of the fleet (see at least [0100]-[0101], [0110], and figure 8, wherein the map contains information about each vehicle of the fleet)
and calculating the optimal route further  includes minimizing a total energy consumed by each electric vehicle of the fleet to travel the plurality of route segments (see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV. Additionally, see at least [0102]-[0103] and figure 8, wherein the energy for each electric vehicle in the fleet is minimized)
and completing a visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and [0054], wherein the threshold is a time period (one day) in which all the waypoints (delivery locations) must be visited within)
Mason remains silent on:
wherein: the map data includes charging locations for each electric vehicle of the fleet; 
generating the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the charging locations; 
calculating the optimal route while considering charging opportunities at the charging locations 
Cyr is directed to systems and methods for optimizing a travel route of a hybrid-electric vehicle inside an emissions-free zone to multiple locations. Cyr teaches:
wherein: the map data includes charging locations for each electric vehicle of the fleet; (see at least [0032], charging station information database 319 which includes the map addresses of charging locations for the electric vehicle, and see at least [0028]-[0029], wherein the vehicle is in a fleet of electric vehicles)
generating the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the charging locations; (see at least [0023]-[0025] and figure 2, wherein the waypoints (houses to deliver to) are connected in view of the charging stations 204, 213, 216, and 221)
calculating the optimal route while considering charging opportunities at the charging locations (see at least [0042] and figure 4, block 420, wherein the optimal route is calculated based on the locations of the charging stations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason, Ikeuchi, Zhao, and Kozak with the map generation and display, minimization of total energy consumed, and target time of Mason with the charging location information, charging location-based route segment generation, and charging opportunity consideration of Cyr. It would have been obvious to modify because doing so allows optimal routing of a hybrid or electric vehicle to reach all of the necessary selected waypoints by allowing recharging of the battery on an as-needed basis, as recognized by Cyr (Abstract).

Regarding Claim 11, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 1 as discussed above, and Mason additionally teaches:
generating the map to display the plurality of waypoint locations using the waypoint data and map data, (see at least [0113] and figure 10, wherein the map displays the intermediate stops, or waypoints on a street map generated from map data)
and calculating the optimal route further includes minimizing a total energy consumed by each electric vehicle of the fleet to travel the plurality of route segments (see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV. Additionally, see at least [0102]-[0103] and figure 8, wherein the energy for each electric vehicle in the fleet is minimized)
and completing a visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and [0054], wherein the threshold is a time period (one day) in which all the waypoints (delivery locations) must be visited within)
Mason remains silent on:
wherein: the map data includes zero emission zone (ZEZ) data; 
generating the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the ZEZ locations; 
calculating the optimal route while considering requirements of traveling through the ZEZ locations
the requirements of traveling through the ZEZ locations including one or more of priorities of the ZEZ locations, charging each electric vehicle of the fleet prior to entering the ZEZ locations, and emissions footprint created by each electric vehicle of the fleet.
Cyr teaches:
wherein: the map data includes zero emission zone (ZEZ) data; (see at least [0032], emissions-free zone information database 323, which contains the coverage area and requirements of zero emission zones)
generating the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the ZEZ locations; (see at least [0021] and figure 2, wherein the waypoints are connected in view of whether they’re located in a ZEZ or not)
calculating the optimal route while considering requirements of traveling through the ZEZ locations (see at least [0040] and figure 4, block 416, in which the optimal route is calculated based on the ZEZ location and requirements data from emissions-free zone information database 323)
the requirements of traveling through the ZEZ locations including one or more of priorities of the ZEZ locations, charging each electric vehicle of the fleet prior to entering the ZEZ locations, and emissions footprint created by each electric vehicle of the fleet. (see at least [0015], wherein the emissions-free zone requirement is electric motor only, in order to reduce an emissions footprint, and [0018], wherein the optimal route is generated in view of how much charge is needed to travel through the ZEZ on electric motor only and whether the vehicle needs to recharge before entering the ZEZ. By ensuring that the vehicle has enough charge to only use its electric motor within the ZEZ, the vehicle is routed in view of the emissions footprint created by itself. Additionally, see at least [0028]-[0029], wherein the vehicle is in a fleet of electric vehicles)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Mason, Ikeuchi, Zhao, and Kozak with the map generation and display, minimization of total energy consumed, and target time of Mason with the ZEZ information, ZEZ-based route segment generation, and ZEZ requirements consideration of Cyr. It would have been obvious to modify because doing so allows optimal routing of a hybrid or electric vehicle to reach all of the necessary selected waypoints by allowing recharging of the battery on an as-needed basis, allowing drivers passing through zero-emissions zones on sufficient charge, as recognized by Cyr (see at least [0004]).

Regarding Claim 21, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 12 as discussed above, and Mason additionally teaches:
wherein the instructions, when executed by the processor, further cause the processor to:
generate the map to display the plurality of waypoint locations using the waypoint data and map data, (see at least [0113] and figure 10, wherein the map displays the intermediate stops, or waypoints on a street map generated from map data)
the map data is for each electric vehicle of the fleet (see at least [0100]-[0101], [0110], and figure 8, wherein the map contains information about each vehicle of the fleet)
and calculate the optimal route by minimizing a total energy consumed by each electric vehicle of the fleet to travel the plurality of route segments (see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV. Additionally, see at least [0102]-[0103] and figure 8, wherein the energy for each electric vehicle in the fleet is minimized)
and completing a visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and [0054], wherein the threshold is a time period (one day) in which all the waypoints (delivery locations) must be visited within)
Mason remains silent on:
the map data including charging locations each electric vehicle of the fleet; 
generate the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the charging locations; 
calculate the optimal route while considering charging opportunities at the charging locations 
Cyr teaches:
the map data including charging locations for each electric vehicle of the fleet; (see at least [0032], charging station information database 319 which includes the map addresses of charging locations for the electric vehicle, and see at least [0028]-[0029], wherein the vehicle is in a fleet of electric vehicles)
generate the plurality of route segments includes connecting each of the plurality of waypoint locations in view of the charging locations; (see at least [0023]-[0025] and figure 2, wherein the waypoints (houses to deliver to) are connected in view of the charging stations 204, 213, 216, and 221)
calculate the optimal route while considering charging opportunities at the charging locations (see at least [0042] and figure 4, block 420, wherein the optimal route is calculated based on the locations of the charging stations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the computing device of Mason, Ikeuchi, Zhao, and Kozak with the map generation and display, minimization of total energy consumed, and target time of Mason with the charging location information, charging location-based route segment generation, and charging opportunity consideration of Cyr. It would have been obvious to modify because doing so allows optimal routing of a hybrid or electric vehicle to reach all of the necessary selected waypoints by allowing recharging of the battery on an as-needed basis, as recognized by Cyr (Abstract).

Regarding Claim 22, Mason, Ikeuchi, and Zhao in combination disclose all of the limitations of Claim 12 as discussed above, and Mason additionally teaches:
wherein the instructions, when executed by the processor, further cause the processor to:
generate the map to display the plurality of waypoint locations using the waypoint data and map data, (see at least [0113] and figure 10, wherein the map displays the intermediate stops, or waypoints on a street map generated from map data)
and calculate the optimal route by minimizing a total energy consumed by each electric vehicle of the fleet to travel the plurality of route segments (see at least [0050], wherein each route segment is evaluated for an energy use cost, and each potential route is evaluated for a total energy use cost, and [0052], wherein the route with the lowest total energy use cost is selected as the optimal route, thereby minimized a total energy consumed by the EV. Additionally, see at least [0102]-[0103] and figure 8, wherein the energy for each electric vehicle in the fleet is minimized)
and completing a visit to each of the plurality of waypoint locations within a target time. (see at least [0053], wherein the optimal route selected is the route with the lowest total energy cost within a predetermined threshold, and [0027] and [0054], wherein the threshold is a time period (one day) in which all the waypoints (delivery locations) must be visited within)
Mason remains silent on:
the map data including zero emission zone (ZEZ) data; 
generate the plurality of route segments to connect each of the plurality of waypoint locations in view of the ZEZ locations; 
calculate the optimal route while considering requirements of traveling through the ZEZ locations
the requirements of traveling through the ZEZ locations including one or more of priorities of the ZEZ locations, charging each electric vehicle of the fleet prior to entering the ZEZ locations, and emissions footprint created by each electric vehicle of the fleet.
Cyr teaches:
the map data including zero emission zone (ZEZ) data; (see at least [0032], emissions-free zone information database 323, which contains the coverage area and requirements of zero emission zones)
generate the plurality of route segments to connect each of the plurality of waypoint locations in view of the ZEZ locations; (see at least [0021] and figure 2, wherein the waypoints are connected in view of whether they’re located in a ZEZ or not)
calculate the optimal route while considering requirements of traveling through the ZEZ locations (see at least [0040] and figure 4, block 416, in which the optimal route is calculated based on the ZEZ location and requirements data from emissions-free zone information database 323)
the requirements of traveling through the ZEZ locations including one or more of priorities of the ZEZ locations, charging each electric vehicle of the fleet prior to entering the ZEZ locations, and emissions footprint created by each electric vehicle of the fleet. (see at least [0015], wherein the emissions-free zone requirement is electric motor only, in order to reduce an emissions footprint, and [0018], wherein the optimal route is generated in view of how much charge is needed to travel through the ZEZ on electric motor only and whether the vehicle needs to recharge before entering the ZEZ. By ensuring that the vehicle has enough charge to only use its electric motor within the ZEZ, the vehicle is routed in view of the emissions footprint created by itself. Additionally, see at least [0028]-[0029], wherein the vehicle is in a fleet of electric vehicles)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the computing device of Mason, Ikeuchi, Zhao, and Kozak with the map generation and display, minimization of total energy consumed, and target time of Mason with the ZEZ information, ZEZ-based route segment generation, and ZEZ requirements consideration of Cyr. It would have been obvious to modify because doing so allows optimal routing of a hybrid or electric vehicle to reach all of the necessary selected waypoints by allowing recharging of the battery on an as-needed basis, allowing drivers passing through zero-emissions zones on sufficient charge, as recognized by Cyr (see at least [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200122588 A1is directed to using uphill and downhill road segments to optimize the power consumed by a vehicle.
US 20200294394 A1 is directed to vehicle motion planning, where an optimal path for a vehicle that minimizes energy consumption is calculated by an equation with speed limit, acceleration, and braking constraints.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667